ASSIGNMENT AND ASSUMPTION AGREEMENT, OPTION AND BILL OF SALE


This ASSIGNMENT AND ASSUMPTION AGREEMENT, OPTION and BILL OF SALE (the
“Agreement”), is made and entered into this 18th day of November, 2009
(“Effective Date”), by and between ClearPoint Resources, Inc., a Delaware
corporation (the “Company”) and Staffchex, Inc, a California corporation
(“STX”).  The Company and STX may be referred to herein each as a “Party” and
collectively as the “Parties.”


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto, intending to be legally
bound hereby, agree as follows:


1.           Assignment.  For good and valuable consideration as set forth in
Section 3 below,  STX, on behalf of itself and its subsidiaries, hereby gives,
grants, bargains, conveys, assigns, sells, transfers and delivers to the
Company, its successors and assigns, all of STX’s and/or its subsidiaries’
right, title, benefits, privileges and interest in, to and under the customer
contracts set forth on Schedule A attached hereto (the “Contracts”), including
but not limited to the right to collect, assert or enforce any claim, right,
title or interest of any kind in and to the Contracts and to institute and
prosecute all actions, suits and proceedings in order to collect, assert or
enforce any such claim, right, title or interest.  The Contracts are assigned
free and clear of all liens, encumbrances, security interests, pledges and other
such rights.  The Company hereby accepts the assignment of such Contracts, at
and as of the date hereof.


2.           Assumption of Liabilities and Obligations.  In conjunction with the
transfer of the Contracts made under Section 1 hereof, the Company hereby
assumes the obligations under the Contracts; provided that the Company does not
assume any liabilities whatsoever, known or unknown, occurring on or before the
Effective Date, but not limited to;
 
(a)           any Liabilities in respect of taxes attributable to Contracts for
taxable periods or any portion of any taxable period ending on or before the
Effective Date;
 
(b)           any payment obligations of STX, including accounts or notes
payable, arising prior to the Effective Date;
 
(c)           any fines and penalties imposed by any Governmental Authority
resulting from any breach, default or other act or omission by STX or its direct
or indirect subsidiaries or parent companies that occurred prior to the date
hereof;
 
(d)           any income Taxes attributable to income received by STX;
 
(e)           any Liability of STX arising as a result of its execution and
delivery of this Agreement or any Ancillary Agreement, the performance of its
obligations hereunder or thereunder, or the consummation by STX of the
transactions contemplated hereby or thereby;
 
(f)            any Liability arising out of (A) any Claim pending or threatened
as of, or arising out of any event, circumstance or condition occurring or
existing prior to, the Effective Date, or (B) any actual or alleged violation of
law prior to the Effective Date, including without limitation any and all
Liabilities for workers compensation premiums, workers compensation claims, and
losses related to injuries, and any and all liabilities related to any
litigation, action, proceeding or other claim against or affecting or related to
the Contracts; in each case occurring prior to the Effective Date; and
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           any Liability of STX based on their acts or omissions after the
Effective Date.
 
3.           Consideration.  In consideration of the assignment hereunder:


a.           The Company hereby surrenders, assigns and delivers to STX all of
its right, title and interest in and to its rights to Twelve Thousand Four
Hundred and Five (12,405) shares of STX currently owned by the Company which
represents 40% of the shares of STX currently owned by the Company and all
rights of the Company assignable by the Company with respect to such shares and
shall, on the date hereof deliver all certificates evidencing all shares of STX
currently owed by the Company for cancellation and shall reissue Eighteen
Thousand Six Hundred and Seven (18,607) shares to the Company, which shall be
evidence the entire amount of the STX shares then-owned by the Company (the
“Option Shares”).


b.           The Company hereby grants to STX the option to purchase the Option
Shares at any time prior to the earlier of: (i) 5:00 p.m. California Time on the
second anniversary of this Agreement or (ii) the date on which the Company duly
assigns and delivers the Option Shares to STX in accordance with the Success
Fee, as defined and required under the Second Amendment (the “Option Notice
Deadline”).  At any time prior to the Option Notice Deadline, STX may elect, by
delivering written notice to the Company (the “Option Exercise Notice”), to
purchase all (but not less than all), right, title and interest in and to the
Option Shares and rights of the Company assignable by the Company with respect
to the Option Shares (the “Option Acquired Rights”), for a purchase price (the
“Option Price”) equal to $250,000.  In the event STX exercises the Option and
the Option Exercise Notice is received by the Company before the Option Notice
Deadline, on a date (the “Option Closing Date”) specified in the Option Exercise
Notice but not less than thirty (30) days after the date of the Option Exercise
Notice, STX will purchase from the Company and the Company will sell and assign
to STX, all, right, title and interest in and to the Option Shares and the
Acquired Rights assignable by the Company with respect to the Option Notes, for
the Option Price.   The Company hereby agrees that, prior to the Option Notice
Deadline, it shall not and not cause or permit any of its affiliates to
transfer, sell, assign or otherwise dispose of the Option Shares.


c.           The Company shall further amend (the further amendment hereafter
referred to as the “Second Amendment” and incorporated herein as part of this
Agreement) the iLabor Network Supplier Agreement dated February 28, 2008 as
Amended on March 16, 2009 (“the Agreement”), to reduce the Fee as defined in
Paragraph 3 of the Agreement.  The Fee reduction will be subject to the terms
and conditions as defined in the Second Amendment.


4.           Further Assurances.  STX hereby covenants and agrees that, at any
time and from time to time after the delivery of this Agreement, at the
Company’s reasonable request and without further consideration, STX, its
successors and assigns will do, execute, acknowledge and deliver, or will cause
to be done, executed, acknowledged and delivered, any and all such further
conveyances, transfers, assignments, powers of attorney and assurances as the
Company reasonably may request to more effectively contribute, assign, transfer
and deliver the Contracts to the Company, or to better enable the Company to
realize upon or otherwise enjoy the Contracts or to carry into effect the intent
and purposes of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Title to Contracts and Right to Transfer.  STX represents and
warrants that it holds, and on the date hereof shall hold, all legal and
beneficial right, title and interest in and to the Contracts, free and clear of
any lien, encumbrances, security interests, pledges and other such rights.  STX
represents and warrants that it has the right to transfer and assign Contracts
pursuant to the terms of this Agreement.
 
6.           Remedies for Breach.  If STX breaches this Agreement, the Company
shall have all legal and equitable remedies available to it.  Additionally, in
the event of a bankruptcy of STX, the Company shall have the immediate right, in
its sole discretion, to return the Contracts to STX and immediately increase the
Fee to its original, amended rate of 1.25%.


7.           Governing Law.   This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania without
reference to the choice of law principles thereof.  Any legal action or
proceeding arising out of or in connection with this Agreement shall be brought
in the federal or state courts located in Philadelphia or Bucks Counties,
Pennsylvania, and the parties hereto irrevocably submit to the exclusive
jurisdiction of such courts.  Each of the parties hereto hereby irrevocably
waives any objection to the laying of venue, in personam jurisdiction or based
on grounds of forum non-conveniens which it may now or hereafter have to the
bringing of any action or proceeding in such jurisdiction.


7.           Binding Effect.  All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
heirs, administrators, personal representatives, successors and assigns of the
Parties hereto.


8.           No Third Party Beneficiaries.   Nothing in this Agreement, express
or implied, is intended or shall be construed to confer upon or give to any
person, firm or corporation, other than the Company or STX and their successors
and assigns, any remedy or claim under or by reason of this Agreement or any
term, covenant, condition, promise or agreement hereof, and all of the terms,
covenants, promises and agreements contained in this Agreement shall be for the
sole and exclusive benefit of the Company or STX and their successors and
assigns.


9.           Amendment; Waiver.  This Agreement shall not be amended or modified
except by a written instrument duly executed by each of the Parties hereto.  Any
extension or waiver by any Party of any provision hereto shall be valid only if
set forth in an instrument in writing signed on behalf of such Party.


10.         Counterparts.   This Agreement may be executed in two counterparts,
each of which shall be deemed an original, but all of which shall be considered
one and the same agreement.




[SIGNATURES ON FOLLOWING PAGE]
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Assignment and Assumption Agreement and Bill of Sale
has been signed by or on behalf of each of the Parties as of the date first
written above.
 
 

  STAFFCHEX, INC.                
 
By:
/s/ Ruben Garza       Name:  Ruben Garza       Title:    CEO  

 

 

  CLEARPOINT RESOURCES, INC.                
 
By:
/s/ Michael Traina       Name:  Michael Traina       Title:    CEO  

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


CONTRACTS
 
 
 

--------------------------------------------------------------------------------

 